MEMORANDUM **
Otto Balog, a native and citizen of Romania, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, that adopted and affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
“Where the BIA adopts the findings and reasoning of the IJ, this court reviews the decision of the IJ as if it were that of the BIA.” Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). We review for substantial evidence, Ge v. Ashcroft, 367 F.3d 1121, 1124 (9th Cir.2004), and we deny the petition for review.
The IJ found that Balog was not credible because Balog’s testimony was inconsistent as to the timing of his voting and his confinement at home. We conclude that this inconsistency goes to the heart of Balog’s claim, in that it implicates the degree to which he sustained injuries from the claimed beatings. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004) (material inconsistencies in petitioner’s testimony concerning the extent of his injuries went to the heart of petitioner’s claim that he was tortured by the police).
In the absence of credible testimony, Balog failed to establish eligibility for either asylum or withholding of removal. See Farah, 348 F.3d at 1156.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.